IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10403
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LARRY B. FRASIER,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CR-75-1-M
                       --------------------
                         November 13, 2002

Before JOLLY, JONES and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Larry B. Frasier appeals from his jury-verdict conviction on

four counts of income tax evasion.   He has filed a motion to

supplement the record with a transcript in lieu of the original.

This motion to supplement is GRANTED.

     Frasier argues that he was denied his right to assistance of

counsel during his criminal proceedings.    The record shows that

the district court conducted a hearing pursuant to Faretta v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10403
                                 -2-

California, 422 U.S. 806 (1975), during which Frasier knowingly

and intelligently waived his right to trial counsel and declined

standby counsel.    Frasier similarly declined repeated invitations

to submit the requisite financial information to have counsel

appointed to represent him.    After providing Frasier with a

reasonable opportunity to retain his counsel of choice, the trial

court was within its discretion to adhere to the scheduled trial

commencement date.    See United States v. Casey, 480 F.2d 151, 152

(5th Cir. 1973).    The district court did not violate Frasier’s

right to counsel.

       Frasier also contends that the trial court erred by denying

his motion to submit a jury instruction.     Even pro se defendants

must comply with the relevant rules of procedural and substantive

law.    See Faretta, 422 U.S. at 834 n.46.   Because Frasier’s

motion was untimely and submitted after the jury had been

charged, the trial court was within its discretion to deny his

motion.    See United States v. Vine, 580 F.2d 850, 852 (5th Cir.

1978).

       Accordingly, the district court’s judgment is AFFIRMED.

       MOTION TO SUPPLEMENT GRANTED; AFFIRMED.